internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-148078-02 date date do ty dear this is in response to the your letter dated date on behalf of taxpayer requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that taxpayer's loss of u s permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was born on date a in country b taxpayer’s spouse and parents were born in country b taxpayer’s spouse started company c in country b during year d company e subsequently bought company d and taxpayer’s spouse continued on as ceo until year f when he was transferred to the united_states taxpayer accompanied her spouse to the united_states in year f and obtained a green card in year g her spouse continued in various management positions with company e until his retirement on date h taxpayer and her spouse left the united_states permanently to reside in country b on date i taxpayer relinquished hers green card on date j taxpayer has always maintained close ties with country b and intended to return there upon her spouse’s retirement taxpayer has a condominium in florida where she plans to spend to days during the winter season and she anticipates visiting the united_states to see one of her daughters and grandchildren on occasion sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 plr-148078-02 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a b a former u s citizen or former long term-resident whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes taxpayer is eligible to request a ruling pursuant to notice_97_19 because on the date of her expatriation taxpayer was a citizen of the country in which she her spouse and her parents were born see sec_877 and e taxpayer submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that taxpayer will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code plr-148078-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to taxpayer's u s tax_liability for taxable periods prior to taxpayer’s loss of u s permanent resident status or for taxable periods after taxpayer’s loss of u s permanent resident status under sections of the code other than sec_877 sec_2107 and sec_2501 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to you and the original to your authorized representative sincerely w edward williams senior technical reviewer branch office of the associate chief_counsel international cc
